DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-9, 11, 12 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the oil inlet end of two oil supply channels each are in communication with the oil storage cavity (See lines 4 and 5). This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communication” will be examined as “fluid communication”. 
Claim 3 requires that the gas guiding channel is in communication with the gas outlet. This is indefinite for the same reasons noted above. 
For examination purposes, “communication” will be examined as “fluid communication”. 
Claim 7 require a hollow channel communicating the second groove with the first groove. This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communicating” will be examined as “fluidly communicating”. 
Claim 8 requires gas flow channels communicating with each other. This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communicating” will be examined as “fluidly communicating”. 
Claim 9 is rejected for depending from claim 8. 
Claim 11 requires that the oil inlet end of two oil supply channels each are in communication with the oil storage cavity (See lines 4 and 5). This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communication” will be examined as “fluid communication”. 
Claim 12 requires that the gas guiding channel is in communication with the gas outlet. This is indefinite for the same reasons noted above. 
For examination purposes, “communication” will be examined as “fluid communication”. 
Claim 16 require a hollow channel communicating the second groove with the first groove. This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communicating” will be examined as “fluidly communicating”. 
Claim 17 requires gas flow channels communicating with each other. This is indefinite because there are many types of communication that would change the scope of the invention. 
For examination purposes, “communicating” will be examined as “fluidly communicating”. 
Claim 18 is rejected for depending from claim 17. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

_______________________________________________________________
Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2017/0325504) in view of LIU (US 2016/0015081).
With respect to claims 1 and 10, LIU discloses an electronic cigarette (Abstract) comprising an outer casing, 1,  provided inside with an atomizer cavity (Figure 14, annotated below), a gas outlet is provided at the top end of the atomization cavity and a gas inlet is provided at a bottom end of the atomizing cavity. 
[AltContent: textbox (Air inlet at bottom end of atomizing cavity)][AltContent: connector][AltContent: textbox (Air outlets at top end of atomizing cavity)][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Atomizing cavity within the outer casing)][AltContent: arrow]
    PNG
    media_image1.png
    333
    411
    media_image1.png
    Greyscale

The atomizing cavity has an atomizer assembly therein (Paragraphs [0072], [0074], [0081]), that includes a wick with a heating wire wrapped around the outer periphery of the wick. The wick is covered at its top with a  cotton layer, 25, for guiding the liquid from the liquid storage to the wick (Paragraph [0074])
LIU does not explicitly disclose that the cotton layer is a cloth layer. LIU’081 discloses an electronic cigarette (Abstract) wherein the wick is a cotton wound with the heating wire(Paragraph [0074]) and the liquid guiding material is a cotton cloth (Paragraphs [0078]-[0079]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to use a cotton wick and a cloth cotton layer for the wick and cotton layer of LIU, as taught by LIU’081 so that the liquid can be transported from the reservoir to the heater. 
The cotton wick represents the claimed cotton swab. 
With respect to claims 2 and 11, LIU discloses that the liquid storage cavity, 21 is provided inside the outer casing (Figure 14), and is located above the atomization cavity (Figure 13; [0055], [0074], [0075]). The top end of the atomization cavity, represented by 221, (Figure 11) is provided with more than two liquid supply channels, 222 (Paragraphs [0074], [0075]; Figure 11 and 14). As seen in figure 14, these channels are provided at either side end of the top of the atomization cavity, and are in fluid communication with the liquid storage cavity and the outlet ends are at least indirectly connected to the upper surfaces of the liquid guiding cotton cloth layer, 25. 
[AltContent: textbox (Air channels)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    330
    477
    media_image2.png
    Greyscale

With respect to claims 3 and 12, LIU does not explicitly disclose the claimed gas guiding channel. LIU’081 discloses an air pipe, 11, (Paragraph [0058]; Figure 8) inside the outer casing and disposed in a center of the liquid storage cavity, 23 and in fluid communication with the gas outlet of the atomization cavity (Paragraphs [0062], [0064], [0087]-[0090]; Figure 8) and provides a hermitic connection with the atomizing unit. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the gas guiding channel of LIU, in the manner taught by LIU’081 so as to provide a hermetic connection between the channel and atomizer and preventing the leaking of liquid between the two. 
With respect to claims 4 and 13, LIU discloses first and second electrodes, 241, in the atomization cavity (Figures 10, 14 and 15; Paragraph [0056], [0070]) with each being connected to an end of the heating wire. 



Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2017/0325504) in view of LIU (US 2016/0015081) as applied to claims 1-4 and 10-13 above, and further in view of LI et al. (US 2021/0161207).
With respect to claims 5 and 14, modified LIU discloses that a groove, 108 is provided in a middle of an inner and outer side of the bottom end, at 24, of the atomization cavity (Figures 17, 14; Paragraph [0076]). 
Modified LIU does not explicitly disclose that a bottom end of the cavity comprises micropores with a cross-sectional area of each being less than or equal to 0.785 mm2. LI et al. discloses that the base of the atomizing chamber, 42, is porous, with micropores therein having a diameter from 10 to 35 microns (Paragraphs [0052], [0053], [0043]) to transport the liquid to the atomizing surfaces. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the base of the atomizer chamber with a porous transport component having micropores with a diameter of 10 to 35 microns, as taught by LI et al. so that the liquid can be transported to the atomizing surfaces. 
A diameter of 10 microns equates to a cross-sectional area of 0.000314 mm2. 
With respect to claims 6 and 15, LIU discloses a lower base, 201, for supporting the atomizing assembly (Figure 14; Paragraph [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745